Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-15-00002-CV

                                IN THE INTEREST OF B.S.

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00206
                         Honorable Richard Garcia, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. It is ORDERED that no costs of appeal be taxed against
appellant as he qualifies as indigent.

       James Peplinski’s motion to withdraw as counsel is GRANTED.

       SIGNED April 15, 2015.


                                               _____________________________
                                               Karen Angelini, Justice